Exhibit 10.2

 

Execution Version

 

CONSENT TO
NOTE PURCHASE AGREEMENT

 

THIS CONSENT TO NOTE PURCHASE AGREEMENT, dated as of November 8, 2018 (this
“Consent”), is entered into by and among ASSERTIO THERAPEUTICS, INC., a Delaware
corporation, as successor-in-interest to DEPOMED, INC. (the “Borrower”), the
other Credit Parties party hereto, the Purchasers party hereto, and DEERFIELD
PRIVATE DESIGN FUND III, L.P., a Delaware limited partnership, as a Purchaser
and as collateral agent (in such latter capacity, the “Agent”).

 

BACKGROUND STATEMENT

 

A.                                    The Borrower, the Purchasers and the Agent
entered into that certain Note Purchase Agreement, dated as of March 12, 2015,
as amended by (1) that certain Consent and First Amendment to Note Purchase
Agreement, dated as of December 29, 2015, (2) that certain Waiver and Second
Amendment to Note Purchase Agreement, dated as of December 4, 2017 (the “Second
Amendment”), (3) that certain Waiver, Consent and Third Amendment to Note
Purchase Agreement and Partial Release of Security Interest, dated as of
August 2, 2018, and (4) that certain Consent to Note Purchase Agreement and
Assumption Agreement, dated as of August 14, 2018 (as the same may be amended,
modified, restated or otherwise supplemented from time to time, the “Purchase
Agreement”), pursuant to which the Borrower issued up to $575,000,000 aggregate
principal amount of secured notes to the Purchasers.  Capitalized terms used and
not otherwise defined herein shall have the meanings given to such terms in the
Purchase Agreement.

 

B.                                    The Borrower previously entered into that
certain Commercialization Agreement, dated as of December 4, 2017, by and
between the Borrower and Collegium Pharmaceutical, Inc., a Virginia corporation
(“Collegium”), and Collegium NF, LLC, a Delaware limited liability company and
wholly-owned subsidiary of Collegium, as amended by that certain Amendment No. 1
to Commercialization Agreement, dated as of January 9, 2018, and that certain
Amendment No. 2 to Commercialization Agreement, dated as of August 29, 2018 (the
“Commercialization Agreement”), and in connection with the Borrower originally
entering into the Commercialization Agreement, the Purchasers agreed to waive
certain requirements related thereto under the Purchase Agreement and amend
certain provisions of the Purchase Agreement, all as more fully set forth in the
Second Amendment.

 

C.                                    The Borrower wishes to enter into that
certain Amendment No. 3 to Commercialization Agreement, in the form provided to
Agent’s counsel at 6:54 p.m. (EST) on November 7, 2018 (the “Amendment”), to
amend certain provisions of the Commercialization as more fully set forth in the
Amendment.

 

D.                                    Absent a waiver of compliance therefrom
and a consent thereto from the Required Purchasers, Section 6.11 of the Purchase
Agreement would prohibit the Borrower from amending the Commercialization
Agreement in the manner contemplated by the Amendment.

 

E.                                     The Borrower has requested that the
Purchasers consent to the Borrower entering into the Amendment and amending the
Commercialization Agreement in accordance with the terms thereof.

 

1

--------------------------------------------------------------------------------



 

F.                                      The Purchasers party hereto, which
constitute the Required Purchasers as required by Section 9.10 of the Purchase
Agreement, are willing to provide the aforementioned waiver and consent, in each
case, in accordance with, and subject to, the terms and conditions set forth
herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

CONSENT

 

1.1                               Subject to the terms and conditions hereof,
the Purchasers party hereto, which constitute the Required Purchasers as
required by Section 9.10 of the Purchase Agreement, hereby consent to the entry
by the Borrower into the Amendment and waive the Borrower’s compliance with
Section 6.11 of the Purchase Agreement in connection with the amendments to be
effected to the Commercialization Agreement pursuant to the terms of the
Amendment.

 

1.2                               The consent and waiver set forth in
Section 1.1 is only with respect to the Amendment substantially in the form
provided to the Agent’s counsel at 6:54 p.m. (EST) on November 7, 2018, and the
Required Purchasers do not herein consent to, or waive compliance with, any
provision of the Purchase Agreement, including with respect to any amendment,
modification or supplement of to the Commercialization Agreement or the
Amendment to the extent such amendment, modification or supplement could
reasonably be expected to adversely affect the Purchasers in any material
respect.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Purchasers to enter into this Consent, the Borrower hereby
represents and warrants to the Agent and the Purchasers as follows:

 

2.1                               Representations and Warranties.  Both
immediately before and after giving effect to this Consent and the transactions
contemplated hereby, each of the representations and warranties of each Credit
Party contained in the Purchase Agreement and each other Credit Document is true
and correct in all material respects on and as of the date hereof with the same
effect as if made on and as of the date hereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty was true and
correct as of such date).

 

2.2                               No Default.  Both immediately before and after
giving effect to this Consent and the transactions contemplated hereby, no
Default or Event of Default has occurred and is continuing.

 

2.3                               Authorization; Approvals.  The execution,
delivery and performance of this Consent and the transactions contemplated
hereby (a) are within the corporate or limited liability company authority, as
applicable, of each Credit Party, (b) have been duly authorized by all necessary
corporate or limited liability company action, as applicable, of each Credit
Party, (c) do not and will not contravene any other

 

2

--------------------------------------------------------------------------------



 

Requirement of Law to which any Credit Party is subject or any judgment, order,
writ, injunction, license or permit applicable to any Credit Party,  and (d) do
not violate or breach any provision of the governing documents of any Credit
Party or any agreement or other instrument binding upon any Credit Party. The
execution, delivery and performance of this Consent by each Credit Party does
not require the approval or consent of, or filing with, any Governmental
Authority.

 

2.4                               Enforceability.  This Consent has been duly
executed and delivered by each Credit Party and constitutes each Credit Party’s
legal, valid and binding obligation, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally or by general equitable principles.

 

2.5                               Material Non-Public Information. As of 8:30
a.m. on the Business Day immediately following the Effective Date, it has
publicly disclosed all material, non-public information (if any) provided or
made available to any Restricted Purchaser (or any such Restricted Purchaser’s
agents or representatives) on or prior to such date by it or any of its
respective officers, directors, employees, Affiliates or agents in connection
with this Consent, the transactions contemplated by the Amendment or the
Commercialization Agreement, or otherwise.

 

ARTICLE III

 

EFFECTIVENESS

 

3.1                               This Consent shall become effective as of the
date when, and only when, each of the following conditions precedent shall have
been satisfied (such date, the “Effective Date”):

 

(a)                                 The Agent shall have received an executed
counterpart of this Consent from each Credit Party and Purchasers constituting
each of the Required Purchasers.

 

(b)                                 The Agent shall have received a fully
executed copy of the Amendment with only such amendments and modifications
thereto as may have been specifically approved by the Required Purchasers.

 

(c)                                  Both immediately before and after giving
effect to this Consent and the transactions contemplated hereby, each of the
representations and warranties contained in this Consent shall be true and
correct in all material respects on and as of the Effective Date, with the same
effect as if made on and as of such date.

 

(d)                                 The Required Purchasers shall have received
such other documents, agreements, instruments, certificates or other
confirmations as the Required Purchasers may reasonably request.

 

ARTICLE IV

 

SECURITIES ACT RELATED OBLIGATIONS

 

On or before 8:00 a.m., New York time, on the Business Day immediately following
the Effective Date, the Borrower shall file a Current Report on Form 8-K
(a) disclosing (i) the Borrower’s entry into the Amendment and (ii) all other
material, non-public information (if any) provided or made available to any
Restricted Purchaser (or any such Restricted Purchaser’s agents or
representatives) on or prior to such date by Borrower or any of its respective
officers, directors, employees, Affiliates or

 

3

--------------------------------------------------------------------------------



 

agents in connection with this Consent, the transactions contemplated by the
Amendment or the Commercialization Agreement, or otherwise and (b) including the
Amendment (including all schedules, exhibits, and annexes thereto) in its
entirety without redaction as an exhibit thereto.  After giving effect to the
filing required under this ARTICLE IV, the Borrower expressly acknowledges and
agrees that no Restricted Purchaser and none of its agents or representatives
shall have any duty of trust or confidence with respect to, or a duty not to
trade on the basis of, any information provided by Borrower or any of its
respective officers, directors, employees, Affiliates or agents in connection
with this Consent, the transactions contemplated by the Amendment or the
Commercialization Agreement, or otherwise.

 

ARTICLE V

 

AFFIRMATION OF OBLIGATIONS

 

Each of the Credit Parties hereby acknowledges and consents to all of the terms
and conditions of this Consent and agrees that this Consent and all documents
executed in connection herewith do not operate to reduce or discharge such
Credit Party’s obligations (as applicable) under the Purchase Agreement, the
Guaranty, the Security Agreement and the other Credit Documents to which it is a
party.  Further, each of the Credit Parties hereby (i) ratifies and confirms its
pledge of and grant of a security interest in and Lien on all of its collateral
to the Agent made pursuant to the Security Agreement and the other Credit
Documents to which it is a party, which security interest and Lien shall
continue in full force and effect without interruption, and shall constitute the
single grant of a security interest and Lien, (ii) confirms and agrees that,
after giving effect to this Consent, the Purchase Agreement, the Guaranty, the
Security Agreement and the other Credit Documents to which it is a party remain
in full force and effect and enforceable against such Credit Party in accordance
with their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect, and (iii) represents and warrants to the
Agent and the Purchasers that it has no knowledge of any claims, counterclaims,
offsets, or defenses to or with respect to its obligations under the Credit
Documents, or if such Credit Party has any such claims, counterclaims, offsets,
or defenses to the Credit Documents or any transaction related to the Credit
Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Consent.  Each of the Credit Parties
further waives any defense to its guaranty liability occasioned by this
Consent.  This acknowledgement and confirmation by each of the Credit Parties is
made and delivered to induce the Agent and the Purchasers to enter into this
Consent, and each Credit Party acknowledges that the Agent and the Purchasers
would not enter into this Consent in the absence of the acknowledgement and
confirmation contained herein.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1                               Expenses.  Whether or not the Effective Date
occurs, the Borrower agrees, on demand, to pay all reasonable out-of-pocket
costs and expenses of the Agent and each Purchaser (including, without
limitation, reasonable fees and expenses of counsel) in connection with the
preparation, negotiation, execution and delivery of this Consent.

 

6.2                               Effect of Consent.  This Consent is limited as
specified herein and shall not constitute or be deemed to constitute an
amendment, modification or waiver of, or consent to a departure from, any
provision of the Purchase Agreement except as expressly set forth herein. 
Nothing herein shall be deemed to entitle the Borrower or any other Credit Party
or Person to a consent to, or a waiver,

 

4

--------------------------------------------------------------------------------



 

amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Purchase Agreement or any
other Credit Document in similar or different circumstances.  For the avoidance
of doubt, this Consent shall be deemed a Credit Document.

 

6.3                               Governing Law.  This Consent shall be governed
by and construed and enforced in accordance with, the law of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).

 

6.4                               Severability.  To the extent any provision of
this Consent is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in any such jurisdiction, without prohibiting
or invalidating such provision in any other jurisdiction or the remaining
provisions of this Consent in any jurisdiction.

 

6.5                               Successors and Assigns.  This Consent shall be
binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto.

 

6.6                               Construction.  The headings of the various
sections and subsections of this Consent have been inserted for convenience only
and shall not in any way affect the meaning or construction of any of the
provisions hereof.

 

6.7                               Counterparts; Integration.  This Consent may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  This Consent or any counterpart may be executed and delivered by
facsimile or electronic mail, each of which shall be deemed an original. This
Consent and the other Credit Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Agent, Purchasers, the Borrower and the
other Credit Parties have caused this Consent to be duly executed as of the date
first above written.

 

 

Borrower:

 

 

 

ASSERTIO THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Arthur Higgins

 

Name:

Arthur Higgins

 

Title:

CEO

 

 

 

Other Credit Parties:

 

 

 

DEPO NF SUB, LLC

 

 

 

By:

Depomed, Inc., its sole member

 

 

 

 

 

By:

/s/ Arthur Higgins

 

Name:

Arthur Higgins

 

Title:

CEO

 

--------------------------------------------------------------------------------



 

 

Agent and Purchasers:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P., as Collateral Agent and a Purchaser

 

 

 

 

By:

Deerfield Mgmt III, L.P.

 

 

General Partner

 

 

 

 

 

 

By:

J.E. Flynn Capital III, LLC

 

 

 

General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

DEERFIELD PARTNERS, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

DEERFIELD PRIVATE DESIGN FUND II, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------